DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process or alternatively mathematical concepts) without significantly more. Claims 1-8 are directed to an apparatus (computing system), claims 9-16 are directed to a method (process), and claims 17-20 are directed to a non-transitory computer readable medium (article of manufacture).  Claim 1 is substantially similar to claims 9 and 17, and recites:
a storage configured to store input data comprising (this is describing generic computing component, such as memory, performing the generic computer task of storing data)
shape parameters of a geometric object and (a person can write such parameters down on paper, or alternatively these represent numerical values and mathematical relationships in the form of geometry)
flow parameters associated with external conditions of a flow; and (the analysis of the prior limitation is applicable here)
a processor configured to (this is a generic computer component carrying out the generic task of executing computer instructions to perform calculations)

store one or more attributes of the predicted flow about the geometric object via a storage device. (as with the first limitation, this is a generic computer component performing a generic task.  The data being stored is numerical data that could be written down by a person on paper, or represents numerical values resulting from mathematical equations)
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a generic computer components (as described above). The generic computer components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer components to perform calculations and data storage amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 9 and 17 are ineligible for the rationale described above, which is equally applicable to them.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 2, 6, 8-10, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (Jung, U. H., Kim, J. H., Kim, S., Kim, J. H., & Choi, Y. S. (2016). Analyzing the shape parameter effects on the performance of the mixed-flow fan using CFD & Factorial design. Journal of Mechanical Science and Technology, 30(3), 1149-1161.) in view of Rajnarayan (US 20130282629 A1).
Regarding Claim 1:
Jung teaches:
shape parameters of a geometric object and (Abstract, The present study aimed to analyze the effects of mixed-flow fans’ shape parameters on fan performance (static pressure and fan static efficiency) and derive optimum models based on the results)
flow parameters associated with external conditions of a flow; and (p.1150, the causes of the performance improvement were analyzed through the internal flow field in the CFD results … discharge flow velocity …  Q is the airflow rate)
predict, via execution of a predictive model, a flow about the geometric object based on the shape parameters and the flow parameters included in the input data, and (p.1154, To review the results of the comparison, at the design point (airflow rate is 70 m3/hr), the CFD predicted static pressure to be a little higher compared to the experimental results, and the Best efficiency point (BEP) predicted by the CFD was towards the low airflow rates.; Abstract, The present study aimed to analyze the effects of mixed-flow fans’ shape parameters on fan performance (static pressure and fan static efficiency) and derive optimum models based on the results; p.1150, optimum models with improved 
Jung does not teach in particular, but Rajnarayan teaches:
a storage configured to store input data comprising (¶108 In operation 804, a representative set of computer-generated aircraft surfaces and fluid flows are obtained. For example, aircraft surfaces with varying characteristics (e.g., wings having different airfoil profiles or sweep angles) may be selected or defined by the user.)
a processor configured to (¶132 implemented as computer software (computer-executable instructions) executed on a processor of a computer system. FIG. 16 depicts an exemplary computer system)
store one or more attributes of the predicted flow about the geometric object via a storage device. (¶112 In operation 810, the local growth rates produced in operation 806 are stored in the dataset; ¶133 The computer-executable instructions may be stored on one or more types of non-transitory storage media including RAM 1610, hard drive storage 1612, or other computer-readable storage media 1614.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the computer implementation of Rajnarayan to carry out the modeling set forth by Jung, in order to allow a designer to select an aircraft surface design that optimizes particular fluid-flow characteristics (Rajnarayan ¶27).

Regarding Claims 2:
Jung teaches:
wherein the predicted flow about the geometric object comprises a predicted flow about an airfoil. (Figs. 1 and 2 illustrate modeled fans)

Regarding Claim 6:
Jung teaches:
wherein the predictive model comprises a surrogate for a computational fluid dynamic (CFD) computer simulation of the flow. (p.1150, the causes of the performance improvement were analyzed through the internal flow field in the CFD results … discharge flow velocity …  Q is the airflow rate)

Regarding Claim 8:
Jung does not teach in particular, but Rajnarayan teaches:
wherein the processor is further configured to display graphical data about one or more of velocity, turbulence parameters, density, pressure, enthalpy, and temperature, of the predicted flow. (¶68 In a further example, boundary-layer properties that include mode-shape parameterizations of the velocity and temperature profiles may be used for crossflow vortices using a technique such as the SVD method described above; Fig. 5; ¶135 Web browser is used for accepting input data from the user and presenting a display to the user in accordance with the exemplary user interface described above)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the display functionality of Rajnarayan to output the data generated by the combined system of Jung and Rajnarayan as set forth above, in order to present information to the user (¶135) in a conventional manner.

Regarding Claim 9:
Jung teaches:

flow parameters associated with external conditions of a flow; (p.1150, the causes of the performance improvement were analyzed through the internal flow field in the CFD results … discharge flow velocity …  Q is the airflow rate)
predicting, via execution of a predictive model, a flow about the geometric object based on the shape parameters and the flow parameters included in the input data; and (p.1154, To review the results of the comparison, at the design point (airflow rate is 70 m3/hr), the CFD predicted static pressure to be a little higher compared to the experimental results, and the Best efficiency point (BEP) predicted by the CFD was towards the low airflow rates.; Abstract, The present study aimed to analyze the effects of mixed-flow fans’ shape parameters on fan performance (static pressure and fan static efficiency) and derive optimum models based on the results; p.1150, optimum models with improved performances were derived by using linear regression equations, and the causes of the performance improvement were analyzed through the internal flow field in the CFD results. )
Jung does not teach in particular, but Rajnarayan teaches:
receiving input data comprising (¶108 In operation 804, a representative set of computer-generated aircraft surfaces and fluid flows are obtained. For example, aircraft surfaces with varying characteristics (e.g., wings having different airfoil profiles or sweep angles) may be selected or defined by the user.)
storing one or more attributes of the predicted flow about the geometric object via a storage device. (¶112 In operation 810, the local growth rates produced in operation 806 are stored in the dataset; ¶133 The computer-executable instructions may be stored on one or more types of non-
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the computer implementation of Rajnarayan to carry out the modeling set forth by Jung, in order to allow a designer to select an aircraft surface design that optimizes particular fluid-flow characteristics (Rajnarayan ¶27).

Regarding Claims 10:
Jung teaches:
wherein the predicted flow about the geometric object comprises a predicted flow about an airfoil. (Figs. 1 and 2 illustrate modeled fans)

Regarding Claim 14:
Jung teaches:
wherein the predictive model comprises a surrogate for a computational fluid dynamic (CFD) computer simulation of the flow. (p.1150, the causes of the performance improvement were analyzed through the internal flow field in the CFD results … discharge flow velocity …  Q is the airflow rate)

Regarding Claim 16:
Jung does not teach in particular, but Rajnarayan teaches:
wherein the method further comprises displaying graphical data about one or more of velocity, turbulence parameters, density, pressure, enthalpy, and temperature, of the predicted flow. (¶68 In a further example, boundary-layer properties that include mode-shape parameterizations of the velocity and temperature profiles may be used for crossflow vortices using a technique such as the SVD method 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the display functionality of Rajnarayan to output the data generated by the combined system of Jung and Rajnarayan as set forth above, in order to present information to the user (¶135) in a conventional manner.

Regarding Claim 17:
Jung teaches:
shape parameters of a geometric object and (Abstract, The present study aimed to analyze the effects of mixed-flow fans’ shape parameters on fan performance (static pressure and fan static efficiency) and derive optimum models based on the results)
flow parameters associated with external conditions of a flow; (p.1150, the causes of the performance improvement were analyzed through the internal flow field in the CFD results … discharge flow velocity …  Q is the airflow rate)
predicting, via execution of a predictive model, a flow about the geometric object based on the shape parameters and the flow parameters included in the input data; and (p.1154, To review the results of the comparison, at the design point (airflow rate is 70 m3/hr), the CFD predicted static pressure to be a little higher compared to the experimental results, and the Best efficiency point (BEP) predicted by the CFD was towards the low airflow rates.; Abstract, The present study aimed to analyze the effects of mixed-flow fans’ shape parameters on fan performance (static pressure and fan static efficiency) and derive optimum models based on the results; p.1150, optimum models with improved performances were derived by using linear regression equations, and the causes of the performance improvement were analyzed through the internal flow field in the CFD results. )

receiving input data comprising (¶108 In operation 804, a representative set of computer-generated aircraft surfaces and fluid flows are obtained. For example, aircraft surfaces with varying characteristics (e.g., wings having different airfoil profiles or sweep angles) may be selected or defined by the user.)
storing one or more attributes of the predicted flow about the geometric object via a storage device. (¶112 In operation 810, the local growth rates produced in operation 806 are stored in the dataset; ¶133 The computer-executable instructions may be stored on one or more types of non-transitory storage media including RAM 1610, hard drive storage 1612, or other computer-readable storage media 1614.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the computer implementation of Rajnarayan to carry out the modeling set forth by Jung, in order to allow a designer to select an aircraft surface design that optimizes particular fluid-flow characteristics (Rajnarayan ¶27).

Regarding Claim 18:
Jung teaches:
wherein the predicted flow about the geometric object comprises a predicted flow about an airfoil. (Figs. 1 and 2 illustrate modeled fans)

Claims 3, 4, 11, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (Jung, U. H., Kim, J. H., Kim, S., Kim, J. H., & Choi, Y. S. (2016). Analyzing the shape parameter effects on the performance of the mixed-flow fan using CFD & Factorial design. Journal of Mechanical Science and Technology, 30(3), 1149-1161.) in view of Rajnarayan (US 20130282629 A1), and further in view of Mikic (US 20200331602 A1).
Regarding Claim 3:
Jung in view of Rajnarayan does not teach in particular, but Mikic teaches:
wherein the airfoil comprises at least one of an aircraft engine, a gas turbine, a wind turbine, and a steam turbine. (Figs. 14, 18, and 20; ¶43 including a gas-turbine engine; ¶87 The rotor hub rotatably mounts rotary airfoil blade(s).; ¶112 simulating the response of the airfoil geometry to various flow conditions using a computational fluid dynamics (CFD) airfoil-analysis program (e.g., Xfoil). )
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to simulate the airfoil (which is part of an aircraft engine) of Mikic, incorporating Mikic's numerical definition of geometry, via the methods set forth in Jung, in order to aid in the design of airfoils that define smoothly varying and gentle stall behavior (Mikic, ¶55).

Regarding Claim 4:
Jung in view of Rajnarayan does not teach in particular, but Mikic teaches:
wherein the processor is further configured to convert the shape parameters and the flow parameters into a numerical format that is configured for processing by the predictive model. (¶112 numerically defining an airfoil geometry using the parameterization output of Block S100 … simulating the response of the airfoil geometry to various flow conditions using a computational fluid dynamics (CFD) airfoil-analysis program (e.g., Xfoil). )
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to simulate the airfoil (which is part of an aircraft engine) of Mikic, incorporating Mikic's numerical definition of geometry, via the methods set forth in Jung, in order to aid in the design of airfoils that define smoothly varying and gentle stall behavior (Mikic, ¶55).

Regarding Claim 11:
Jung in view of Rajnarayan does not teach in particular, but Mikic teaches:
wherein the airfoil comprises at least one of an aircraft engine, a gas turbine, a wind turbine, and a steam turbine. (Figs. 14, 18, and 20; ¶43 including a gas-turbine engine; ¶87 The rotor hub rotatably mounts rotary airfoil blade(s).; ¶112 simulating the response of the airfoil geometry to various flow conditions using a computational fluid dynamics (CFD) airfoil-analysis program (e.g., Xfoil). )
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to simulate the airfoil (which is part of an aircraft engine) of Mikic, incorporating Mikic's numerical definition of geometry, via the methods set forth in Jung, in order to aid in the design of airfoils that define smoothly varying and gentle stall behavior (Mikic, ¶55).

Regarding Claim 12:

converting the shape parameters and the flow parameters into a numerical format that is configured for processing by the predictive model. (¶112 numerically defining an airfoil geometry using the parameterization output of Block S100 … simulating the response of the airfoil geometry to various flow conditions using a computational fluid dynamics (CFD) airfoil-analysis program (e.g., Xfoil). )
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to simulate the airfoil (which is part of an aircraft engine) of Mikic, incorporating Mikic's numerical definition of geometry, via the methods set forth in Jung, in order to aid in the design of airfoils that define smoothly varying and gentle stall behavior (Mikic, ¶55).

Regarding Claim 19:
Jung in view of Rajnarayan does not teach in particular, but Mikic teaches:
wherein the airfoil comprises at least one of an aircraft engine, a gas turbine, a wind turbine, and a steam turbine. (Figs. 14, 18, and 20; ¶43 including a gas-turbine engine; ¶87 The rotor hub rotatably mounts rotary airfoil blade(s).; ¶112 simulating the response of the airfoil geometry to various flow conditions using a computational fluid dynamics (CFD) airfoil-analysis program (e.g., Xfoil). )
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to simulate the airfoil (which is part of an aircraft engine) of Mikic, incorporating Mikic's numerical definition of geometry, via the methods set forth in Jung, in order to aid in the design of airfoils that define smoothly varying and gentle stall behavior (Mikic, ¶55).

Regarding Claim 20:
Jung in view of Rajnarayan does not teach in particular, but Mikic teaches:
wherein the method further comprises converting the shape parameters and the flow parameters into a numerical format that is configured for processing by the predictive model. (¶112 numerically defining an airfoil geometry using the parameterization output of Block S100 … simulating the response of the airfoil geometry to various flow conditions using a computational fluid dynamics (CFD) airfoil-analysis program (e.g., Xfoil). )
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to simulate the airfoil (which is part of an aircraft engine) of Mikic, incorporating Mikic's numerical definition of geometry, via the methods set forth in Jung, in order to aid in the design of airfoils that define smoothly varying and gentle stall behavior (Mikic, ¶55).

s 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (Jung, U. H., Kim, J. H., Kim, S., Kim, J. H., & Choi, Y. S. (2016). Analyzing the shape parameter effects on the performance of the mixed-flow fan using CFD & Factorial design. Journal of Mechanical Science and Technology, 30(3), 1149-1161.) in view of Rajnarayan (US 20130282629 A1), and further in view of Yu (US 20200332764 A1).
Regarding Claim 5:
Jung teaches:
wherein the processor is further configured to predict the flow about the geometric object based on constant and dynamic shape parameters for the geometric object (p. 1151, the preliminary fan model was designed so that the blade thickness is maintained constantly at 1.4 mm and the GV thickness at 1.0 mm. ; p.1155, The number of design parameters, for analyzing the shape parameter effects of the blade in the impeller domain, is 4 EA as follows: … the ranges for the shape parameter changes were as follows: ± 0.2 for the factor Aimp (span position), ± 1 EA for the factor Bimp, ± 2 deg for the factor Cimp and ± 4 deg for the factor Dimp. )
under steady [[…]] conditions. (p.1151, The numerical analysis was performed by solving 3-D steady incompressible Reynolds-averaged Navier-Stokes (RANS) equations with a commercial code ANSYS-CFX ver. 15)
Jung in view of Rajnarayan does not teach in particular, but Yu teaches:
and unsteady flow conditions. (¶108 The governing equations of fluid flow are the unsteady Reynolds-averaged Navier-Stokes (URANS) equations. In this example, the turbulence model was selected as the Spalart-Allmaras (S-A) model.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to simulate with the unsteady model of Yu in addition to the steady model of Jung in Jung's simulations, in order to generate simulation results that can provide improved turbine efficiency (Yu, ¶97).

Regarding Claim 13:
Jung teaches:
wherein the predicting comprises predicting the flow about the geometric object based on constant and dynamic shape parameters for the geometric object (p. 1151, the preliminary fan model was designed so that the blade thickness is maintained constantly at 1.4 mm and the GV thickness at 1.0 mm. ; p.1155, The number of design parameters, for analyzing the shape parameter effects of the blade in the impeller domain, is 4 EA as follows: … the ranges for the shape parameter changes were as follows: ± 0.2 for the factor Aimp (span position), ± 1 EA for the factor Bimp, ± 2 deg for the factor Cimp and ± 4 deg for the factor Dimp. )
under steady [[…]] conditions. (p.1151, The numerical analysis was performed by solving 3-D steady incompressible Reynolds-averaged Navier-Stokes (RANS) equations with a commercial code ANSYS-CFX ver. 15)
Jung in view of Rajnarayan does not teach in particular, but Yu teaches:
and unsteady flow conditions. (¶108 The governing equations of fluid flow are the unsteady Reynolds-averaged Navier-Stokes (URANS) equations. In this example, the turbulence model was selected as the Spalart-Allmaras (S-A) model.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to simulate with the unsteady model of Yu in addition to the steady model of Jung in Jung's simulations, in order to generate simulation results that can provide improved turbine efficiency (Yu, ¶97).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (Jung, U. H., Kim, J. H., Kim, S., Kim, J. H., & Choi, Y. S. (2016). Analyzing the shape parameter effects on the performance of the mixed-flow fan using CFD & Factorial design. Journal of Mechanical Science and Technology, 30(3), 1149-1161.) in view of Rajnarayan (US 20130282629 A1), and further in view of Bai (Bai, C. A., & Zhou, C. (June 2018). Pressure Predictions of Turbine Blades with Deep Learning. arXiv preprint arXiv:1806.06940.).
Regarding Claim 7:
Jung in view of Rajnarayan does not teach in particular, but Bai teaches:
wherein the predictive model is a deep learning neural network. (Abstract, The performance of a library of turbine airfoils were firstly predicted using methods based on Euler equations, which were then used to train and validate the deep learning neural networks. The results show that network with four layers of convolutional neural network and two layers of fully connected neural network provides the best predictions)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a deep learning neural network, as described by Bai, to aid in prediction of turbine pressures during the simulation of Jung, in order to provide a significant improvement in prediction (Bai, p.2 and p.8)

Regarding Claim 15:

wherein the predictive model is a deep learning neural network. (Abstract, The performance of a library of turbine airfoils were firstly predicted using methods based on Euler equations, which were then used to train and validate the deep learning neural networks. The results show that network with four layers of convolutional neural network and two layers of fully connected neural network provides the best predictions)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a deep learning neural network, as described by Bai, to aid in prediction of turbine pressures during the simulation of Jung, in order to provide a significant improvement in prediction (Bai, p.2 and p.8)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2128